DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 12/8/2020. Claims 1-2, 6-8, 11-13, 15-16 and 18 are amended. Claims 3-5 and 9-10 are cancelled. Claims 21-23 are new. Claims 1-2, 6-8 and 11-23 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-2, 6-8 and 11-23 have been considered but are moot in view of new grounds of rejection (see rejection below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Wood (of record) in view of Parlikar (of record), Quinn et al. (US20140325393, hereinafter Quinn) and Birnbaum et al. (US20160149956, hereinafter Birnbaum).

Regarding claims 1 and 8, Wood discloses a method for sharing a timestamp of a real-time video stream in a messaging platform (see Wood, at least at [0004]-[0005], [0022]-[0023], Figs. 10 and related text) the method comprising:
receiving, by a client application executable by a computing device (see Wood, at least at [0027]-[0030], [0034], [0144] and related text), a live video stream from a messaging platform executable by a server computer, see Wood, at least at [0004]-[0005], [0022]-[0023], [0035], [0141]-[0143] and related text); 
streaming, by the client application, the live video stream on a user interface of the client application (see Wood, at least at [0004], [0112]-[0114], [0144], [0154]-[0155] and related text); 
receiving a selection of a time location of the live video stream (see Wood, at least at [0144], [0153], [0156]-[0158] and related text);
generating, by the client application, a timestamp based on the time location received via the timestamp selector (see Wood, at least at [0156]-[0158], [0161] and related text); and 
sending, by the client application, a message that includes the timestamp to the messaging platform to share the live video stream on the messaging platform (see Wood, at least at [0162], [0171]-[0172]-[0176] and related text) such that playback of the shared live video stream is configured to start at the time location indicated by the timestamp (see Wood, at least at [0177]-[0178], [0226]-[0229] and related text).

receiving a selection of the time location in the time window based on a position of the movable UI element.
In an analogous art relating to a system for sharing video, Parlikar discloses receiving receipt of a share selection from a user of the client application (see Parlikar, at least at col 5, lines 16-33 and related text);
displaying, by the client application, a video segment selection screen on the user interface in response to the receipt of the share selection (see Parlikar, at least at col 5, lines 16-33, Figs. 4, and related text),
the video segment selection screen including a movable user interface (UI) element (see Parlikar, at least at Figs. 4 and related text); and
receiving a selection of a time location in the time window based on a position of the movable  UI element (see Parlikar, at least at col 2, lines 18-34, col 6, lines 34-47, col 9, lines 8-27, col 9 lines 44-67, Figs. 4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood to include the limitation as taught by Parlikar for the advantage of providing diverse selection options.

In an analogous art relating to a system for sharing media, Quinn discloses video segment selection screen displaying a replay portion of a still-continuing live video stream within a time window that corresponds to a position of a movable UI element (see Quinn, at least at [0037], [0044]-[0047], [0062], [0066]-[0067], [0072], [0079], [0091]-[0093], [0100], [0108]-[0113], Figs. 8-9, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar to include the limitation as taught by Quinn for the advantage of providing diverse system features and options.
Wood in view of Parlikar and Quinn does not specifically disclose the time window having a temporal length that is a subset of a length of the live video stream.
In an analogous art relating to a system for editing and sharing media, Birnbaum discloses a time window having a temporal length that is a subset of a length of a live video stream (see Birnbaum, at least at [0260]-[0262] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar and Quinn to include the limitation as taught by Birnbaum for the advantage of providing more diverse system features and options.
Regarding claims 2 and 23, Wood in view of Parlikar, Quinn and Birnbaum discloses wherein the live video stream is streamed from a real-time video stack of the messaging platform 
Regarding claim 6, Wood in view of Parlikar, Quinn and Birnbaum discloses wherein the message also includes an identifier of the live video stream and an identifier of a user account associated with the message (see Wood, at least at [0162], [0171]-[0172]-[0176] and related text).
Regarding claim 7, Wood in view of Parlikar, Quinn and Birnbaum discloses receiving, by the client application, a suggested time location in the live video stream; and displaying, by the client application, the suggested time location as a recommendation in the video segment selection screen to select the time location (checkpoints, see Quinn, at least at [0037], [0093]-[0094], and related text).
Regarding claim 11, Wood in view of Parlikar, Quinn and Birnbaum discloses wherein the message also includes an identifier of the live video stream and an identifier of a user account associated with the message, the message platform configured to store the timestamp, the broadcast identifier and the sender identifier in a message database at the messaging platform (see Wood, at least at [0162], [0171]-[0172]-[0176] and related text), but does not specifically disclose the message including a recipient identifier, the message platform storing the recipient identifier. However, it is very well-known and common in the art for a message to include a recipient ID and for a messaging system to store the recipient ID for the advantage of efficient and effective processing. Therefore, the Examiner takes Official Notice that it would have been obvious to a 
Regarding claim 12, Wood in view of Parlikar, Quinn and Birnbaum wherein the messaging platform is configured to identify one or more user accounts linked to a sender identifier in a connection graph, and transmit the message for display on a user’s timeline associated with each user account (see Wood, at least at Figs. 10P1-10P3 and related text).
Regarding claims 17 and 19, Wood in view of Parlikar, Quinn and Birnbaum does not specifically disclose wherein the message transmitted to the client application executing on the second computing device includes a live tag and a timestamp tag. However, Wood in view of Parlikar, Quinn and Birnbaum does disclose a message (which may or may not be the same message received over the network to share the media) transmitted to the client application executing on the second computing device includes a timestamp tag (see Wood, at least at [0077], [0192], [0251], Figs. 10Q and 10U, and related text) and a message including a live tag (see Wood, at least at Fig. 10U, i.e., “watch more”). Additionally, Wood discloses, at least at [0192], that the pushbutton to allow the user to view the live event in real time may be optionally displayed on the screen. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wood to combine the specific components as above for the advantage of optimizing system resources and user experience.
Regarding claim 18, the analysis for the rejection of claim 18 is the same as the combined analyses of at least claims 1-2 and 8, and therefore is not specifically repeated here.
Regarding claims 21-22, Wood in view of Parlikar, Quinn and Birnbaum discloses wherein the time window has a fixed temporal length and may be two minutes of less (Birnbaum discloses 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (of record) in view of Parlikar (of record), Quinn (previously cited) and Birnbaum (previously cited), as applied to claim 8 above, and further in view of Morgan et al. (US9253533, hereinafter Morgan).

Regarding claims 15-16, Wood in view of Parlikar, Quinn and Birnbaum does not specifically disclose receiving, by the client application, a suggested time location in the live video stream based on engagement data associated with the live video stream (or social media statistics as in claim 16), the engagement data including signals of appreciation received from other viewers of the live video stream; and displaying, by the client application, the suggested time location as a recommendation to select the time location.
In an analogous art relating to a system for sharing media, Morgan discloses a suggested time location in the live video stream based on engagement data associated with the live video stream (and social media statistics as in claim 16), the engagement data including signals of appreciation received from other viewers of the live video stream (see Morgan, at least at col 10, lines 10-65, Figs. 4-5, and related text); and displaying, by the client application, the suggested time location as a recommendation to select the time location (see Morgan, at least at col 10, lines 10-65, Figs. 4-5, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar, Quinn and Birnbaum .

Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (of record) in view of Parlikar (of record), Quinn (previously cited) and Birnbaum (previously cited), as applied to claim 8 above, and further in view of Oztakent (of record).

Regarding claims 13 and 20, Wood in view of Parlikar, Quinn and Birnbaum does not specifically disclose wherein the messaging platform is configured to generate an image thumbnail of the video stream at the time location indicated by the timestamp, wherein the message transmitted to the client application executing on the second computing device includes the image thumbnail. 
In an analogous art relating to a system for sharing media, Oztakent discloses a messaging platform configured to generate an image thumbnail of a video stream at a time location indicated by a timestamp, wherein a message transmitted to a client application executing on a client computing device includes the image thumbnail (the generated supplemental micro-post of Oztakent reasonably corresponding to the   image thumbnail, see Oztakent, at least at [0002], [0018], [0030], [0033], [0047]-[0049], [0062], [0065], [0074]-[0076], [0082] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar, Quinn and Birnbaum to include the limitations as taught by Oztakent for the advantage of more efficiently allowing sharing of media between users.
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421